Citation Nr: 1129944	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  06-09 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  What evaluation is warranted for hepatitis C from June 27, 1994 to June 30, 1996?

2.  What evaluation is warranted for hepatitis C from July 1, 1996 to July 3, 2000? 

3.  What evaluation is warranted for hepatitis C from July 4, 2000?

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

The Veteran and Mr. S.G.


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to March 1976.
 
These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Veteran testified before the undersigned Veterans Law Judge in November 2006.  A transcript of that hearing is of record.  

The issue of what evaluation is warranted for hepatitis C since June 27, 1994 was remanded in March 2008 for further development.  

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  Between June 27, 1994 and June 30, 1996, hepatitis C was productive of not more than recurrent episodes of gastrointestinal disturbance, hepatic cirrhosis, fatigue and mental depression.

2.  From July 1, 1996 to July 3, 2000, the Veteran's hepatitis C was productive of not more than daily fatigue, malaise, body aches, hepatic cirrhosis and abdominal pain.  

3.  From July 3, 2000, hepatitis C was productive of not more than moderate liver damage and disabling recurrent episodes of gastrointestinal disturbance, fatigue and mental depression.  Neither near constant debilitating symptoms nor marked liver damage has been shown.


CONCLUSIONS OF LAW

1.  Between June 27, 1994 and June 30, 1996, the criteria for a 60 percent rating for hepatitis C, but no higher, were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7345 (2000); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10 (2010).

2.  Between July 1, 1996 and July 3, 2000, the criteria for rating in excess of 30 percent for hepatitis C were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. § 4.114, Diagnostic Code 7345 (2000); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10 (2010).

3.  Since July 4, 2000, the criteria for a 60 percent schedular rating for hepatitis C, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7345 (2000); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7354 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in correspondence dated December 2003 and June 2008 of the information and evidence needed to substantiate and complete his claim.  The Veteran was provided with information regarding how effective dates are assigned in June 2008, and how evaluations are assigned in a February 2006 statement of the case.  The claim was readjudicated in a September 2009 supplemental statement of the case.  Hence, the appellant has been provided proper notice under the VCAA.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

These matters were most recently before the Board in March 2008, when the case was remanded to provide the Veteran with additional notification in accordance with the VCAA.  The Board additionally remanded in order to obtain any outstanding private and/or VA treatment records, and to obtain VA psychiatry and gastroenterology examinations.  All of the actions previously sought by the Board through its prior development request appear to have been substantially completed as directed, and it is of note that the Veteran does not contend otherwise.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  A supplemental statement of the case was issued in September 2009, which confirmed and continued the previous denial.  

VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claims, and as warranted by law, providing VA examinations.  There is no evidence that any VA error in notifying or assisting the Veteran reasonably affects the fairness of this adjudication.  Indeed, the Veteran has not suggested that such an error, prejudicial or otherwise, exists.  Hence, the case is ready for adjudication.


Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58.  In Fenderson v. West, 12 Vet. App. 119 (1999), however, it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, as is the case with the Veteran's hepatitis C.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as 'staged' ratings.  Fenderson, 12 Vet. App. at 126.

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

While the claim was in appellate status the schedular criteria for rating hepatitis C were amended effective July 2, 2001.  The timing of this change requires the Board to first consider the claim under the old regulations during the entire appeal period. The new regulations apply only after their effective date.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).
	
Under the regulations in effect prior to July 2, 2001, hepatitis C was assigned a noncompensable rating when it was healed and nonsymptomatic.  A 10 percent rating was assigned where there was demonstrable liver damage with mild gastrointestinal disturbance.  A 30 percent rating was authorized for minimal liver damage with associated fatigue, anxiety, and gastrointestinal disturbance of lesser degree and frequency but necessitating dietary restriction or other therapeutic measures.  A 60 percent rating was assigned where there was moderate liver damage and disabling recurrent episodes of gastrointestinal disturbance, fatigue and mental depression.  A 100 percent rating was assigned when there was marked liver damage manifest by liver function tests and marked gastrointestinal symptoms, or with episodes of several weeks duration aggregating three or more a year and accompanied by disabling symptoms requiring rest therapy.  38 C.F.R. § 4.114, Code 7345 (2000). 

Since July 2, 2001, hepatitis C has been rated under the new Diagnostic Code 7354.  38 C.F.R. § 4.114.  That Diagnostic Code provides a 20 percent evaluation for symptoms of daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks but less than four weeks during the past 12 months.  

A 40 percent rating is warranted for daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  Id.

A 60 percent rating is assigned for daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly.  Id.

Finally, a 100 percent rating is assigned for near- constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).  Id.  

The term "incapacitating episode" is defined as a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  38 C.F.R. § 4.115, Diagnostic Code 7354 (Note (2)) (2010).

Pyramiding, i.e., the evaluation of the same disability or the same manifestations of the disability under different diagnoses is to be avoided.  38 C.F.R. § 4.14 (2010). 

In cases where the record reflects that the appellant has multiple problems due to service- connected disability, it is possible for an appellant to have "separate and distinct manifestations" permitting separate ratings.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  The critical element is that none of the symptomatology for any of the conditions is duplicative or overlapping with the symptomatology of the other conditions. Id.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Factual Background 

The Veteran's claims file includes an October 1994 evaluation in conjunction with a disability determination provided from private physician Dr. R.C.  The evaluation noted that the Veteran last worked in April 1994.  Dr. R.C. reported that the Veteran had been on Interferon therapy three times a week for six months.  He was taken off Interferon, but relapsed and was revaluated.  The Veteran stated that he was tired all of the time, experienced muscle and joint pain secondary to the Interferon therapy, and experienced right sided regional liver pain.  It was noted that the Veteran also apparently suffered from depression as a result of both his Interferon therapy and his chronic illness.  

A February 1995 VA treatment note reported the Veteran's complaints of anxiety, depression and insomnia.  He also reported liver, muscle and joint pain.  In a February 1995 VA medical center treatment note it was reported that the Veteran described having a right sided burning sensation, as well as joint pain and fatigue.  A June 1995 treatment note reported that the Veteran was unable to do much due to his hepatitis C.  A January 1996 VA treatment record reported the Veteran's complaints of chronic fatigue and aches throughout the body.  The Veteran also stated that he experienced moderate pain at the liver site.  The Veteran's treatment records include a discharge report noting that he was admitted in April 1997 for poly-substance dependence.  

A June 2000 VA medical center treatment note reported that on June 26, 2000, the Veteran was admitted for treatment for poly-substance abuse.  He was discharged from detoxification on June 29, 2000.  A July 2000 VA treatment note reported that the Veteran stated that he had been heavily drinking alcohol since 1996 and that he was presently in rehabilitation.  A subsequent VA medical center treatment note reported that the Veteran claimed to have been drug and alcohol free since July 2000.  

An October 2000 treatment note reported that the Veteran stated that he experienced weakness and anxiety two weeks into his Interferon treatment.  

A November 2000 VA report noted that the Veteran's liver measured greater than 19 centimeters and had a somewhat bright appearance consistent with fatty infiltration.  There were no focal defects seen.  The impression was hepatomegaly with a somewhat fatty appearing liver but no focal defect was provided.  In a February 2001 treatment note a diagnosis of "substance dependence, depression" was provided. 

A November 2001 pre-admission VA note reported a past medical history of liver cirrhosis, hepatitis C with Interferon treatment for a year one week prior.  It was noted that the Veteran had a history of alcohol abuse but the appellant alleged that he had not abused alcohol for the prior year and a half.  It was noted that the Veteran also had depression.  

The claims file includes a letter from Dr. M.R., the Medical Director of a VA Substance Abuse Center.  Dr. M.R. wrote that the Veteran was diagnosed with depression and hepatitis C.  It was noted that Interferon was known to carry numerous potential side effects including the exacerbation of depression.  Dr. M.R. noted that during the Veteran's treatment for hepatitis C he had demonstrated a worsening of his depression, paranoia and irritability which necessitated an increased dose of psychotropic medication.  

A September 2002 treatment note reported that the Veteran noted bone pain and fatigue but that he felt better than he had in the past.  He stated that, in general, he felt well.  A November 2002 psychiatry note reported that the Veteran continued to complain of reduced energy.  He reported that he was unable to perform physical labor.  Still, the Veteran stated that his mood was good and that he felt he handled frustration and anger better than when he was using Interferon.  

The Veteran was examined by a VA examiner in December 2002.  During his examination, the Veteran denied vomiting, bloody vomit, and colic.  He described being constantly fatigued and being depressed.  He asserted that after walking four flights of stairs he was short of breath and tired.  The examiner found the Veteran's state of nutrition to be good.  His abdomen was non-tender on palpitation.  On percussion there were no signs of hepatosplenomegaly, or hepatojugular reflux.  There were no signs of ascites, weight gain, weight loss, malabsorption, malnutrition, hematemesis, or melena.  Liver size was found to be normal.  

A March 2003 follow-up note reported that the Veteran started treatment for hepatitis C two months prior, at which time he noticed fatigue and body aches.  It was noted that he ate three meals a day.  The appellant reported insomnia and depression for which he took medication.  

An April 2003 outpatient care note reported that the Veteran was on his tenth week of treatment.  He denied headache, diarrhea, anorexia or vomiting but reported body aches, nausea and insomnia.  A January 2004 gastroenterology VA medical center treatment note reported that the Veteran had had 45 weeks of therapy.  The Veteran complained of severe fatigue and irritability as well as difficulty sleeping. 

A March 2004 gastroenterology note reported that the Veteran did not achieve the desired end of treatment response after being put on peginterferon alfa-2 (PEGASYS).  The appellant's doctor discussed liver transplants and the claimant's condition.  It was noted that the Veteran's liver disease was not yet bad enough to warrant a work up for a potential liver transplant.

The Veteran was afforded a VA examination in February 2005.  During his examination the Veteran stated that he experienced a lot of fatigue with body aches.  He said that he had body aches that were an 8 on the pain scale (with one being the least and 10 being the most painful).  He explained that body aches were accompanied by a lower extremity cramping sensation.  The appellant claimed that because of fatigue and muscle aches he had not been able to work for the past seven years as a carpet installer.  On physical examination there was no hepatospenlnomegly, no ascites, and no signs of portal hypertension.  A November 2005 emergency room treatment note reported that the Veteran had no pain in his abdomen, no diarrhea and no melena.  No weight loss was reported.

A May 2006 treatment note reported that the Veteran had hepatic cirrhosis secondary to hepatitis C.  The appellant continued to complain of bone pain as well as fatigue although he felt better now than in the past.  Additional May 2006 VA treatment notes reported that the Veteran had been eating better and exercising regularly on his bike.  The appellant stated that he had occasional nausea, abdominal pain, fatigue, and bilateral lower extremity edema.  A June 2006 VA medical center gastroenterology treatment note noted the Veteran's complaints of weakness and generalized body aches for the past ten years that seemed to be getting worse.  He denied weight loss and stated that he experienced nausea daily.  There was no hematemesis.  

A June 2006 report of lab results noted fatty infiltration of the liver and new enlargement of the spleen.  There were no abdominal ascites identified.  October 2006 treatment notes reveal that the Veteran was evaluated for a liver transplant.  His complaints of increased nausea and malaise were noted.  The appellant denied vomiting or diarrhea.  

The Veteran testified before the undersigned Veterans Law Judge at a November 2006 Travel Board Hearing.  He testified that he had malaise and joint pain, and he described constant nausea while on Interferon treatment.  The appellant explained that he would not be hungry but his wife would make him eat.  The Veteran reported insomnia, a lack of an appetite, and being depressed because he did not have anywhere to go due to his illness.  The Veteran asserted that he had been recommended for a liver transplant.  He stated that his spleen was swollen and that he felt swollen.  

Additionally, during the November 2006 hearing a social worker stated that, while he had not treated the Veteran, he had reviewed his treatment records and that the record demonstrated a global assessment of functioning score of 45.  The Veteran explained that in 1994 he was very depressed because he had hepatitis, that once he started Interferon he was in a state of depression, and that he was always tired.  He also described unbearable body aches.  

The Veteran was examined in August 2008 by a VA licensed psychologist.  The examiner noted that treatment notes from April 1994 to June 1996 indicated that the Veteran was treated for anxiety and depressed mood associated with the sequalae of his hepatitis C.  The examiner noted that based on the record, the Veteran was not abusing substances during that period.  

The examiner further stated that psychiatric treatment notes beginning roughly in June 2000 and ending in July 2004 indicate that the Veteran was being treated for anxiety and depression primarily associated with his treatment for hepatitis C.  The examiner found that the treatment record did not indicate substance abuse after June 2000.  The examiner opined that it was at least as likely as not that during the periods discussed that reports of depression and anxiety were due to hepatitis C.  

Significantly, the examiner noted that the Veteran had told clinicians in 2000 that he had been abusing substances from 1997 to 2000 and that he was not receiving psychiatric treatment during that time.  The examiner opined that, if the Veteran was depressed during that time, it was more likely than not that his psychiatric symptoms were due to substance abuse and or a personality disorder based on the absence of any treatment for depression that was associated with Hepatitis C during this period.  

The Veteran was afforded a VA examination with a gastroenterologist in August 2008.  The examiner noted that in 1994, the Veteran developed total body aches and pains and began treatment with Interferon after a liver biopsy showed evidence of hepatitis C and cirrhosis.  It was noted that the Veteran did not do very well on Interferon and had side effects of anxiety, sleeplessness and fatigue.  The examiner reported that upon re-evaluation in 1996, the Veteran received a second one year course of Interferon and Ribavirin.  During the second course of his treatment the Veteran reported symptoms of homicidal ideation, anxiety, sleeplessness and fatigue.  

The Veteran noted that between 2003 and 2004 his hepatitis C was treated with pegylated Interferon and Ribavirin, and his depression was treated with Prozac and Wellbutrin.  

The Veteran reported having continuous body aches, being constantly fatigued, and sleepy during the day.  He described having difficulty sleeping at night.  The Veteran stated that he felt his whole body was "swollen" but it was noted that the appellant had gained weight.  He complained of anxiety and depression.  The examiner noted that the Veteran was seen in gastroenterology from May 2006 at which time hepatitis C appeared to be stable with mild elevation of the liver enzymes.  The Veteran reported right and left upper quadrant discomfort which was occasionally sharp.  The appellant's primary complaint was swelling and feeling fatigued for many years.  A March 2008 ultrasound was noted to show mild hepatic heterogeneity, likely on the basis of fatty infiltration/and or fibrosis.  There was no focal hepatic lesion appreciation and no significant interval change from previous ultrasounds.

The examiner was asked to address whether the Veteran had incapacitating episodes.  The examiner stated that the Veteran reported that his generalized fatigue and total body aches and pains were nearly constant, and in the appellant's opinion they prevented him from doing much of anything.  He reported that this had been the case for several years and had increased in severity.  It was noted that the Veteran's pain was not incapacitating but was annoying enough to affect his ability to do anything.  Regarding current risk factors of the Veteran's liver condition it was noted that there was no evidence of extra hepatic manifestations of esophageal varices or hematologic problems.  

The objective evidence showed that the Veteran's liver enzymes had been elevated recently but that his weight and body mass index had increased over the last two years.   Hence, it was opined that elevated liver enzymes may be related to increased body weight.  The examiner noted that the Veteran's main complaints were total body aches and feeling "swollen".  On examination there was some pretibial edema but no clear evidence of ascites.  It was opined that pretibial edema may be related to the Veteran's weight increase over the last two years.  His upper abdominal discomfort also found to be related to his weight as the discomfort was better when the Veteran was lying down.  The examiner stated that there was no specific objective evidence to indicate that the Veteran's hepatitis C had changed since July 2001 although his fatigue and malaise may be related to the presence of the disease.  

Analysis

After reviewing the evidence of record the Board finds that, for the periods between June 27, 1994 and June 30, 1996, and since July 4, 2004, a 60 percent disability evaluation for hepatitis C is most appropriate.  

As noted above, in July 2, 2001, the rating criteria for hepatitis C were changed.  Significantly, prior to July 2, 2001, the rating criteria for a 60 percent evaluation for hepatitis C included depression.  Since July 2, 2001, the rating criteria do not include consideration of depression.  Still, the older criteria may be applied during the appellate term if they are found to be of greater advantage to the appellant.

In this case, the Veteran's symptoms clearly include depression.  The Board has considered whether, from July 2, 2001, the Veteran could receive a higher rating if his depression was given a separate disability rating as secondary to his hepatitis C, however, depression is closely tied with the Veteran's inability to function due to his hepatitis C and thus a separate rating for depression would constitute pyramiding.  Further, the Veteran's depression is not shown to greatly impair him in his ability to function beyond those limitations created by his hepatitis C.  While the Board has considered the testimony of Mr. S.G. to include his testimony that the Veteran's symptoms warrant a global assessment of functioning score of 45, the social worker too found that the Veteran's functional limitations were due to the intermingling of hepatitis C and depression.  Additionally, during his testimony, the Veteran noted that he no longer took antidepressants and no longer sought treatment as he was feeling better.  

Because the old regulations allow for consideration of depression, the Board finds that they afford the highest available rating to the Veteran.  The pre-July 2, 2001 disability ratings will thus be applied in the analysis below.

The Board finds that a 60 percent disability rating is most appropriate between June 27, 1994 and June 30, 1996, and since July 4, 2004.  In this regard, during these terms the Veteran's hepatitis C was and has been manifested by fatigue, malaise, depression, body aches, and swollen feelings.  The evidence during this term did not and has not demonstrated near constant debilitating symptoms, or marked gastrointestinal symptoms with several weeks duration.  While the Veteran has stated that he has experienced incapacitating episodes, an incapacitating episode is defined as one requiring bed rest with physician treatment.  38 C.F.R. § 4.115, Diagnostic Code 7354 (Note (2)) (2010) (emphasis added).  At no point does the record demonstrate a need for such a level of care.  Further, while the record shows some discussion regarding a liver transplant, records do not yet indicate marked liver damage.  Indeed, the August 2008 findings of the VA examiner suggest some of the appellant's pathology may be due to simple weight gain rather than hepatitis C.  Accordingly, while a disability evaluation of 60 percent is shown to be warranted, a higher 100 percent disability rating is not.

The Board further finds that during the period between July 1, 1996 and July 3, 2000, a 30 percent was the most appropriate disability rating.  In this regard, the August 2008 VA examiner opined that during this term depression could not be attributed to hepatitis C.  Instead, the Veteran's depression was attributed to his alcohol and drug abuse.  The appellant is not service connected for alcohol and drug abuse.  Indeed, alcohol abuse and drug abuse, unless they are a secondary result of an organic disease or disability, are considered to be willful misconduct. 38 C.F.R. §§ 3.301(c)(2), 3.301(c)(3).  Thus, the Veteran's depression due to drug and alcohol use during this period, cannot be considered in his request for a higher rating.  Of note, there is some evidence that the Veteran's substance abuse began in June 1996, however, as the exact date for the relapse is not noted, resolving the benefit of the doubt in the Veteran's favor, the Board finds that July 1, 1996 is the best date for the beginning of the 30 percent rating.

The Board finds that throughout the term the symptoms presented by the Veteran's hepatitis C are fully contemplated by the rating schedule.  There is no evidence his disability picture is exceptional when compared to other veterans with the same or similar disability.  There is no evidence throughout the appeal that the Veteran's hepatitis C necessitated frequent hospitalization, or has caused a marked interference with employment to warrant a higher extraschedular rating.  Thus, the Board finds no evidence warranting a referral of this claim for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

From June 27, 1994 to June 30, 1996, entitlement to a 60 percent evaluation, and no more, for hepatitis C, is granted, subject to the laws and regulations governing the award of monetary benefits.

From July 1, 1996 to July 3, 2000 entitlement to a disability rating in excess of 30 percent for hepatitis C is denied.

From July 4, 2000, entitlement to a 60 percent evaluation, and no more, for hepatitis C, is granted, subject to the laws and regulations governing the award of monetary benefits.



REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is part of an increased rating claim when such claim is raised by the record.  In this case, the Veteran is in receipt of Social Security benefits due to his hepatitis C, and he has made many claims that he is unable to work due to his disability and the related symptoms.  The Board notes, however, that treatment records dated in November 2000 and September 2002 indicated that the Veteran was seeking employment and a February 2003 psychiatry treatment note reported that the Veteran wished to be more social after returning from work.

As the record contains contradictory statements as to the Veteran's work record, further information is required relating to his work history and the exact time in which he ceased employment.  Further, treatment records additionally show that the Veteran stopped working as a carpet installer due to non-service connected carpal tunnel syndrome, and not due to hepatitis C.  Thus, it is unclear as to whether the Veteran's unemployment is due to hepatitis C and acne alone.  Accordingly, while the record has raised the issue of total disability based on individual unemployability, further development is in order before the Board may make a determination.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should take appropriate action to secure any pertinent records which have not been previously secured for inclusion in the claims file.  All attempts to secure this evidence must be documented in the claims file.  If the AMC/RO cannot locate any identified records, the AMC/RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AMC/RO must then: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  Thereafter, the Veteran should be afforded a VA examination.  The examining physician must address the effect that hepatitis C and acne have on the Veteran's ability to have substantially gainful employment.  Any pathology found due to disorders other than these must be differentiated.  If symptoms of different disorders cannot disassociated the examining physician must explain why.  The examiner must state whether it is at least as likely as not, i.e., is there a 50/50 chance, that the Veteran's service-connected disabilities alone render him unable to secure and follow substantially gainful employment.  If the appellant is found to be unemployable due to hepatitis C and acne, the date on which the Veteran's unemployability began should be addressed.  A full explanation of the rationale for any opinion rendered should be provided.

3.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2009).  

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal in light of all pertinent evidence and legal authority.

5.  If the benefit sought on appeal remains denied, the RO must furnish to the claimant and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


